   Case 2:20-cv-05601-MWF-PD Document 53 Filed 09/09/21 Page 1 of 1 Page ID #:4054




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES -- GENERAL

Case No.     CV 20-5601-MWF (PDx)                                        Dated: September 9, 2021

Title:       Talin Stephen, et al. v. Rite Aid Corporation, et al.

PRESENT:     HONORABLE MICHAEL W. FITZGERALD, UNITED STATES DISTRICT JUDGE

             Rita Sanchez                               Not Reported
             Courtroom Deputy                           Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:

             Not Present                                Not Present


PROCEEDINGS (IN CHAMBERS):                     COURT ORDER

       In light of the Notice of Settlement [51] filed September 8, 2021, the Court sets a
hearing on Order To Show Cause Re Dismissal for October 25, 2021 at 11:30 a.m. If a
stipulated dismissal is filed prior to this date, the matter will be taken off calendar and no
appearance is needed. All other hearings and deadlines are hereby vacated.

         IT IS SO ORDERED.




                                                                     Initials of Deputy Clerk rs
                                                -1-
